IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                  April 1, 2014 Session

                  STATE OF TENNESSEE v. KEITH COLLINS

              Direct Appeal from the Criminal Court for Shelby County
                     No. 11-05218   James C. Beasley, Jr., Judge




                 No. W2013-01119-CCA-R3-CD - Filed July 14, 2014


A Shelby County Criminal Court Jury convicted the appellant, Keith Collins, of conspiracy
to possess with intent to sell more than 300 grams of cocaine, a Class A felony, and attempt
to possess more than 300 grams of cocaine with intent to sell, a Class B felony. After a
sentencing hearing, the trial court sentenced him as a Range II, multiple offender to
consecutive sentences of forty and twenty years, respectively. On appeal, the appellant
contends that (1) the trial court should have given an accomplice instruction with regard to
one of the State’s witnesses; (2) the evidence is insufficient to support the convictions; (3)
the trial court improperly allowed a State witness to testify about a bad act pursuant to
404(b), Tennessee Rules of Evidence; (4) he is entitled to a new trial based on a witness’s
false testimony; and (5) consecutive sentencing was improper. Based upon the oral
arguments, the record, and the parties’ briefs, we affirm the judgments of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are Affirmed.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which J ERRY L. S MITH and
D. K ELLY T HOMAS, J R., JJ., joined.

James E. Thomas (on appeal) and Rhonda D. Hooks and Michael Harris (at trial), Memphis,
Tennessee, for the appellant, Keith Collins.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Senior Counsel;
Amy P. Weirich, District Attorney General; and Ray Lepone and Paul Hagerman, Assistant
District Attorneys General, for the appellee, State of Tennessee.

                                         OPINION

                                  I. Factual Background
       In July 2011, the Shelby County Grand Jury indicted the appellant and Mario Leavy
for second degree murder in the death of Quarterus Simmons, aggravated arson, conspiracy
to possess with intent to sell more than 300 grams of cocaine, attempt to possess more than
300 grams of cocaine with intent to sell, and employing a firearm during the commission of
a dangerous felony. The appellant was tried separately from his codefendant.

        At trial, nineteen-year-old Daijenae Cummings testified that on December 19, 2008,
she lived in the Essex House Apartments in the Whitehaven area of Memphis and was at
home babysitting her younger brother and sister. That afternoon, Cummings was sitting at
the computer in her living room when, “out of nowhere,” she heard a loud noise that sounded
like a firecracker. She said that the computer screen “went out” and that she heard three to
five additional “bang[s].” Cummings checked the computer cords and began smelling
gunpowder. She moved some of the cords and saw a bullet, which had come through the
wall, on the floor. Shortly thereafter, the apartment manager knocked on the front door and
told everyone in the apartment to get out. Cummings went outside and saw that the
apartment building was on fire and that smoke was coming out of the apartment next door.
She said she had seen a group of men “hanging outside that door just one time but nothing
before or after.” Cummings said she had thought the apartment was vacant and was
surprised to learn someone lived there.

       On cross-examination, Cummings testified that prior to the gunshots, she heard male
voices through the wall but did not hear shouting, arguing, or banging against the wall.
Defense counsel pointed out the appellant to Cummings, and Cummings said she had never
seen him before trial.

        Officer Mario Tate of the Memphis Police Department (MPD) acknowledged that on
December 19, 2008, he responded to a call about 1:40 p.m. He said that the initial report was
“shots fired” and that he and another officer went to the Essex House Apartments. When
they arrived, a two-story apartment building was on fire. Firemen were present and trying
to get into a second-story apartment, but something was blocking the apartment door. When
the firemen got inside, they yelled down to the officers that a body was on the floor.

       Claiborne Jefferson testified that in December 2008, he worked in maintenance at the
Essex House Apartments and that Stephanie Strong was the apartment manager. Jefferson
acknowledged that he knew a man by the name of “Goldie” and that Goldie lived in the
apartment where the shooting occurred on December 19. Jefferson said that Antonio “Tony”
Moore lived in the apartment prior to Goldie and that “the next thing I knew [Moore] wasn’t
there and Goldie was there.” Jefferson acknowledged that Goldie was not paying rent as
were the families living in the apartment complex and that “there was something sort of on

                                             -2-
the side having to do with Goldie.” Jefferson stated, “At first I thought it was just a place
where, you know, come back from the club, take females, then later on [I] found out it was
dealing with drugs.” Strong also was aware of the situation regarding Goldie’s apartment.
On December 19, Jefferson had the day off but received a telephone call from Strong. He
said Strong sounded “panicky” and told him about the shooting and fire, so he went to the
apartment complex. Later that day, Jefferson spoke with Moore, but Moore claimed he did
not know anything about the incident.

        On cross-examination, Jefferson acknowledged giving a statement to police on
December 20, 2008, and telling an officer that people in a green Toyota Camry or green
Saturn frequented the apartment. On one occasion, Jefferson saw an African-American male,
an African-American female, and a child in the car. One or two days before the shooting,
he saw two African-American males in the car. Jefferson said that one of the males had a
lighter complexion and that the other male had “twist dreads” that extended just below his
shoulders. He said that he gave Moore and Goldie the key to the apartment but that Strong
gave him permission to do so. Moore and Goldie had been occupying the apartment for a
month or less prior to December 19. Jefferson acknowledged that Strong gave him money
as part of his “cut” for allowing Moore and Goldie to stay in the apartment and that a mother
with three children lived in the apartment next door.

        Barbara Simmons, Quarterus Simmons’s mother, testified that in December 2008, he
lived with her most of the time. However, he also stayed with “female friends” and “over
there in the apartments.” Ms. Simmons said she knew her son smoked marijuana but “didn’t
know nothing else as far as [drugs].” On December 19, Ms. Simmons was watching the
news on television and learned about an apartment fire and shooting. She telephoned
Quarterus,1 but he did not answer. Later, another son called her and told her Quarterus was
dead. Ms. Simmons said that she had spoken with Quarterus the night before the shooting
and that he always called her when he was going to spend the night out. She acknowledged
that she knew someone by the name of Tony and that she met Tony through Quarterus. She
said that Quarterus knew Tony “[t]oo long” and that he met Tony at least three years before
his death. Ms. Simmons said Quarterus’s “associates” called him “Goldie.”

      Antonio “Tony” Moore acknowledged that he was a drug dealer and had a prior
conviction for selling cocaine. Moore said that he and Quarterus Simmons were friends, that
they were involved in dealing cocaine together, and that Simmons worked for him. Moore
would set up the deals and give the cocaine to Simmons for delivery. Moore said he also
conducted drug deals with Mario Leavy, who was the cousin of Moore’s wife, and that he

       1
        Because Ms. Simmons and Quarterus Simmons share a surname, we will briefly refer to
him by his first name for clarity.

                                             -3-
and Leavy “did quite a few deals.” Moore did not know the appellant.

       Moore testified that he began dealing drugs out of apartment 6 at the Essex House
Apartments about “a week or so” before the shooting. Moore paid Stephanie Strong, whom
he met through Claiborne Jefferson, “under the table,” and she allowed him to use the
apartment without a lease. Moore said he did not know that a sixteen-year-old with two
siblings lived in the apartment next door.

        Moore testified that on the morning of December 19, 2008, he received a telephone
call from Leavy. Leavy asked Moore to “hook him up,” and Moore agreed to sell Leavy 500
grams of cocaine for $18,000. Moore told Leavy that “Goldie will let you in and I’ll be
there.” Leavy told Moore that someone named “Lotto” would be with him but did not
mention anyone else. After speaking with Leavy, Moore talked with Simmons and told him
to let Leavy into the apartment. Moore said that Leavy was supposed to wait in the
apartment with Simmons and that Moore was going to bring the cocaine. Moore said
Simmons would have had a gun.

       Moore testified that while he was driving to the apartment, he was delayed by traffic.
Leavy telephoned him and told him that the apartments were on fire, that police were
everywhere, and that “they had to leave.” Leavy wanted Moore to meet him in North
Memphis. Moore telephoned Simmons to find out what was going on, but Simmons did not
answer, so Moore drove to the Essex House Apartments. He saw ambulances and police, and
Jefferson told him what had happened and that Simmons was dead. Moore never went to
North Memphis to meet Leavy, and he sold the cocaine to someone else.

        Moore testified that he spoke with the police on December 20, 2008, and that he did
not tell them about the cocaine. Instead, he told them that the drug deal involved marijuana
and that Simmons set up the deal. Moore said he lied to the police because he did not want
them in his business and did not want to expose himself. However, he told them about
Leavy’s involvement. Moore identified 503-xxxx as the number for his cellular telephone;
314-xxxx as Leavy’s number; and 643-xxxx as Simmons’s number. He said he had not
talked with Leavy since the day of the shooting. Moore acknowledged that the State agreed
not to prosecute him for possessing the 500 grams of cocaine in exchange for his testifying
truthfully against the appellant. He also acknowledged that Simmons was dead due to the
drug deal he set up.

       On cross-examination, Moore testified that he did not know the appellant but had
known Leavy since 2004. At the time of the shooting, Moore drove a white 2004 Cadillac.
He said that Leavy drove a green Saturn and that Leavy and Leavy’s girlfriend had a baby.
However, Moore had to give Leavy directions to the apartment on December 19 and had

                                             -4-
never seen the Saturn there. Simmons also knew Leavy but had never seen Leavy at the
apartment. Moore and Simmons had been using the apartment two weeks or less at the time
of the shooting. Moore said he was at the apartment “quite a few times” but not on the day
of Simmons’s death.

        Officer Jeffrey Garey of the MPD went to the crime scene on December 19, 2008, to
collect evidence. When he arrived, other officers also were present, and the fire department
was there “in force.” The apartment in question, apartment 6, was upstairs. Officer Garey
said that “burnt wood particles” and broken glass were in the area in front of the apartment
and that he entered the apartment through the living room window. He saw extensive fire
damage in the corner next to the window and Simmons’s body in the kitchen. The body had
“burn damage,” and bottles of soda, beer, and dishwashing liquid were on the kitchen
counter. Simmons’s cellular telephone was on his person, and Officer Garey did not see
anything in his hands. In the living room, Officer Garey found a forty-five-caliber bullet
casing. The casing was “slightly behind” a television and in the burned area of the room. On
the opposite side of the living room, he saw a bullet hole in the wall. The hole was behind
a chair and in the lower portion of the wall, and the hole appeared to extend into the
apartment next door. Officer Garey went next door and retrieved the bullet.

         Officer Garey testified that two folding metal chairs were in the living room of
apartment 6. The apartment had one bedroom, and Simmons’s identification and personal
items were in the room. Officer Garey acknowledged that he did not find the appellant’s
wallet, identification, fingerprints, or DNA in the apartment. He collected numerous items
to test for fingerprints, including a two-liter 7UP bottle with “ridge detail,” but no prints were
obtained.

       Dr. Miguel Laboy testified as an expert in forensic pathology that he performed
Simmons’s autopsy. Simmons was five feet, nine inches tall; weighed 206 pounds; and had
dreadlocks about fourteen inches in length. He was wearing a white sleeveless shirt, blue
denim pants, and boxer underwear, and the clothing was partially burned. A partially-burned
cellular telephone and a multi-colored blanket were received with the body.

        Dr. Laboy testified that Simmons had four gunshot wounds. One bullet entered the
left side of Simmons’s head and fragmented into two parts. One part exited the left side of
his head, and the second part perforated his brain and exited the right side of his nose. No
part of the bullet was recovered. A second bullet entered the back of Simmons’s neck,
lacerated the common carotid artery of the heart and upper lobe of the right lung, and
fractured one rib. Dr. Laboy recovered the bullet from the soft tissue of Simmons’s right
chest, and the bullet was a medium-caliber jacketed bullet. He described the gunshot wound
as one of “loose contact,” meaning the gun was close to, but not touching, the skin when the

                                               -5-
gun fired. Dr. Laboy saw soot and gunpowder particles around the wound. He described the
head wound as one of “intermediate range,” meaning the muzzle of the gun was farther away
but still close enough for gunpowder particles to abrade the skin. A third bullet entered
Simmons’s right flank, perforated his liver, and fractured a rib. Dr. Laboy recovered the
bullet from Simmons’s left nipple area, and the bullet was a large-caliber jacketed bullet. Dr.
Laboy saw a “defect” on Simmons’s clothing caused by the gunshot but did not see any soot
or stippling. Therefore, he classified the wound as one of indeterminate range, meaning the
gun was too far away for the gunpowder particles to impact the area. A fourth bullet entered
Simmons’s right buttock and exited “right in more to the center of the person and lower.” Dr.
Laboy did not recover the bullet, and the wound also was of indeterminate range.

        Dr. Laboy testified that Simmons had chemically-induced burns to his torso and
extremities. The skin on his left chest, left abdomen, left flank, and buttocks was burned, and
most of his lower left extremity was charred. He had multiple linear abrasions, i.e., scrapes,
on the back of his left forearm, an abrasion on the side of his right shoulder, an abrasion on
the side of his right arm, and an abrasion on the left side of his middle back. Dr. Laboy tested
Simmons’s blood for carbon monoxide to determine if he was alive at the time of the fire.
Based on the result, Dr. Laboy concluded that Simmons could have been breathing when the
fire started. Simmons’s toxicology tests were positive for marijuana and cocaine. Dr. Laboy
stated that Simmons’s cause of death was multiple gunshot wounds and that the manner of
death was homicide.

        Forty-six-year-old Janice Williams testified that she had three children, ages thirteen,
fifteen, and twenty-seven, and that she met the appellant in 2006. At the time of Simmons’s
death, Williams was the appellant’s girlfriend, and they were living in Williams’s home in
Southaven, Mississippi, with her two youngest children. Williams said that on December 19,
2008, she telephoned the appellant. He told her he was “taking care of some business” and
would call her back. Williams worked at Milwaukee Electric Tool, but the appellant was
unemployed, and she did not talk to him again until she got home that night. She said that the
appellant was “just pacing the floor and looking out the window,” that he was acting “kind
of edgy,” and that he told her to “turn the news on.” The appellant and Williams saw a story
about a murder in the Essex House Apartments. After the story, the appellant texted “Lotto,”
one of his friends. Williams said that the appellant also spoke with Lotto on the telephone and
that they talked about “getting rid of the guns or something.” Williams heard the appellant
talk with Lotto about “Burner.” Williams said that Burner was “Mario” and that the appellant
and Mario “hung out” together.

       Williams testified that after the appellant spoke with Lotto, she asked him what was
going on. He told her that earlier that day, a “drug deal had went bad.” He also told her that
he and some other people were “supposed to be . . . robbing some guy. It was four of them

                                              -6-
together and they were supposed to be robbing some guy and splitting a key.” Williams
acknowledged that a “key” meant a kilogram of cocaine. Williams said the appellant told her
that he and the other men went to an apartment and that “Jo-Jo,” whom Williams did not
know, and “the other guy they got to wrestling over a gun, the guy that they met.” The
appellant told Mario to shoot “the guy,” but Mario was too scared. Williams said the
appellant claimed he “took some kind of bottle of solution and poured it on the guy’s hands
trying to get him off of Jo-Jo because he had Jo-Jo by the hair.” The appellant then “wound
up shooting him,” and Mario “shot him in the butt after the fact.” After the shooting, the
appellant “wiped everything down” to get rid of fingerprints and “set . . . the place on fire.”
The appellant told Williams that they gave the guns to Mario and that Mario got rid of the
guns. Williams said she did not know anything about the man who was killed.

       Williams acknowledged that on February 16, 2009, she told her sister that she had been
the victim of a domestic assault by the appellant, that her sister reported the incident to the
Mississippi police, and that the police came to Williams’s home to investigate. They also
asked her about Simmons’s death, and Williams wrote a statement in which she revealed what
the appellant had told her. Williams and the appellant reconciled, and she did not tell him that
she had spoken with the police. On August 3, 2009, Williams went to the Memphis Police
Department to pick up some property for the appellant. While she was there, the police asked
her about Simmons’s death, and Williams told them what she had told the Mississippi police
six months earlier.

       Williams acknowledged that two weeks before the appellant’s trial, he telephoned her
from jail and told her to tell the prosecutors that she did not remember his confessing the
shooting to her. The State played the recorded call for the jury. During the call, Williams told
the appellant that she was “headed downtown.” The appellant told her that she was not
required to speak with the prosecutors and that when she got to trial, “tell the truth, if you
don’t remember, you don’t remember.” Williams also acknowledged that the appellant’s
cellular telephone number was 273-xxxx at the time of Simmons’s death and that he had her
obtain a new number for the phone the day after Simmons’s death.

        On cross-examination, Williams testified that in 2009, she was forty-two years old and
that the appellant was “in his twenties.” She drove a 2007 white Patriot. The appellant did
not have a car but would rent one from time to time. He was unemployed, and Williams
provided cell phones for both of them and her son. The appellant’s telephone service provider
was Cricket, and her son’s provider was T-Mobile. Williams denied that the appellant had
her change his cell phone number bi-weekly. She said she remembered changing the number
twice during their relationship: once after he got into an altercation with a man and the day
after Simmons’s death.



                                              -7-
       Williams testified that a few months after she met the appellant, he went to jail. When
he got out, he did not have a place to stay, so Williams allowed him to stay at her home. She
said the appellant was “locked up” again a few months later. He got out of jail in November
2008, and she allowed him to return to her home. Williams acknowledged that, at that time,
she thought of the appellant as her husband.

       Williams testified that after she and the appellant watched the news on December 19,
he used his Cricket phone to text and call Lotto. Williams met Lotto one time after
Simmons’s death, and Lotto did not have dreadlocks. Williams knew Mario Leavy prior to
Simmons’s death, and neither Leavy nor the appellant had dreadlocks. She did not know why
Leavy had the nickname “Burner.” Williams did not contact the police on December 20,
2008, because the appellant cared for her children. She also did not contact them because the
appellant had beaten her and put guns to her head previously. She said that “psychologically
[she] was destroyed,” that she was afraid of the appellant, and that she acted liked she loved
him because she did not know what he was going to do. The appellant did not become violent
with Williams until 2008. Despite the violence, she allowed him to return to her home when
he was released from jail in November 2008. Williams asked the appellant to leave, but she
never called the police to have him removed from her home. She acknowledged that despite
being afraid of him, she spent Christmas 2008, New Year’s 2009, and Valentine’s Day 2009
with him.

       Williams testified that she felt jealousy “just like every other woman” but that she was
not “crazy jealous.” On February 16, 2009, Williams was on the telephone with her sister
when her sister heard the domestic incident between Williams and the appellant. She
acknowledged that her sister did not see the incident. However, her sister heard the appellant
threaten her, and that is why her sister called the police. The appellant left Williams’s home
before the police arrived. Williams pressed charges against him, but she and the appellant
never went to court. Williams denied that the incident occurred because she found out the
appellant was seeing another woman. After the incident, the appellant stayed away from
Williams’s home for more than a month. He contacted her “constantly” and they reconciled,
but he never moved back into her home.

       Williams acknowledged that she knew a woman by the name of Latoya Palmer and
said that Palmer and the appellant were friends. Williams denied that she was jealous of the
friendship. She said she and Palmer had a “bad relationship” because they were “going at it
about other things.” Williams told Palmer that Palmer and the appellant could be friends but
that she did not want Palmer at her house. Williams said she did not want any of the
appellant’s friends at her house. Defense counsel asked Williams if she knew a woman by
the name of Christal Nelson and if she telephoned Nelson “continually.” At first, Williams
said she did not remember the name. However, she then said that “now I know what you’re

                                              -8-
talking about.” She said that Nelson kept calling and texting the appellant and that she and
Nelson were “going back and forth.”

        Williams testified that in July 2009, the appellant was “locked up” but that she still
communicated with him because she still cared for him. In August 2009, Williams went to
the police department to pick up the appellant’s jewelry and ended up giving the police a
statement about Simmons’s death. Days before Williams gave her statement, the appellant’s
mother and Palmer had arrived at Williams’s home to get his property. Williams said the two
women were “beating” on her door and screaming, so she called the police. She denied
“orchestrating this whole lie” about the appellant’s confession or that anyone from the State
told her what to say. She acknowledged that on March 3, 2010, she spoke with the appellant
on the phone while he was in jail for this case, and defense counsel played a recording of the
call for Williams in order to refresh her memory. Williams denied telling the appellant that
the State told her what to say about Simmons’s death. She explained to the jury that she was
talking to the appellant about a case involving stolen guns, not this case; that the appellant was
“pressuring” her; and that she lied to the appellant because she “wanted him to get off [her]
back.” Williams acknowledged that the appellant did not say anything about guns during the
recorded call. However, she said, “[B]ut that’s what I was referring to.” On redirect
examination, Williams said she let the appellant think she was on his side because “everybody
that has betrayed him something has happened to them.”

        Twenty-six-year-old Mario Leavy acknowledged that he was facing numerous charges
related to the Simmons’s death, including second degree murder, and that he was expecting
“consideration” for his truthful testimony against the appellant. Leavy testified that he and
the appellant grew up together in the same North Memphis neighborhood. He knew Antonio
Moore because Moore was married to Leavy’s cousin and because Moore and Leavy
conducted drug deals together. Leavy said that “Lotto” was Jason Upshaw and that “Jo-Jo”
was someone with the first name “Quentin.” Leavy said his own nickname was “Yo” or “Yo
Burna” and that he got the nickname because he “had got burnt by a female before.” He said
that he may have seen Quarterus Simmons “a time or two as in doing drug deals with Tony”
prior to December 19, 2008, but that he did not know Simmons.

       Leavy testified that on the night of December 18, 2009, he spoke with Moore about
buying drugs and that Moore agreed to sell him “half a key,” or 500 grams of cocaine, for
$16,000. Leavy was buying the drugs with Jo-Jo and the appellant, and they were going to
pay $5,000, $5,000, and $6,000, respectively. On the morning of December 19, Leavy picked
up the appellant and Jo-Jo in a green Saturn. Leavy telephoned Moore, got directions to the
apartment, and drove to the Essex House Apartments. Simmons was standing outside and
waved them into the apartment. Leavy and Jo-Jo went inside while the appellant waited in
the car. Leavy was armed with a forty-five-caliber handgun, the appellant was armed with

                                               -9-
a nine-millimeter handgun, and Jo-Jo was unarmed.

        Leavy testified that he sat in a “fold-out” chair, that Jo-Jo stood in the living room by
the hallway, and that Simmons “kept pacing back and forth . . . looking back and forth” at
them. Leavy did not see a gun on Simmons. Moore had the drugs but had not arrived. Leavy
stated that he kept telephoning Moore and that Moore kept saying he was on his way. At
some point, the appellant knocked on the door. Simmons opened the door, and the appellant
greeted him. The appellant came into the apartment, and Simmons locked the door behind
him and went into a back room. When Simmons returned to the living room, Leavy saw a
“forty-five” hanging out of his back right pants pocket. Simmons removed the gun from his
pocket. However, before he could do anything with it, Jo-Jo grabbed the weapon and began
fighting over it with Simmons. Leavy said that the struggle escalated and that Simmons and
Jo-Jo “end[ed] up right on” the appellant, who was standing “closer to the window where the
cardboard was on the window.” Leavy said the appellant “took matters in his own hand[s]
and shot [Simmons] in the top of his head.” Jo-Jo got the gun from Simmons, but Simmons
continued to struggle with Jo-Jo and the appellant. The struggle moved into the kitchen, and
the appellant shot Simmons in the neck. Leavy said that Simmons “snatched Jo-Jo’s hair out
of his head” and that Simmons dropped to the floor. The appellant pointed his gun at Leavy,
who was standing between the kitchen and living room, and said, “[Y]ou ain’t going to do
nothing.” Leavy said that in response to the appellant’s statement, Leavy pulled out his gun,
“aim[ed] low,” and shot Simmons twice, “one in the buttocks and somewhere else, I’m not
sure.”

         Leavy testified that after the shooting, the appellant went into the living room and
wiped everything down. The three of them then left the apartment. Leavy said that he and
Jo-Jo got into the car, but that the appellant “doubled back” and returned to the apartment.
Leavy and Jo-Jo waited for the appellant and were impatient because they did not know what
he was doing. About five minutes later, the appellant returned to the Saturn and threatened
to kill Leavy and Leavy’s family if the appellant’s “name come up in anything.” Leavy said
that as they were pulling away, he saw the cardboard burning on the apartment window. Leavy
dropped off the appellant and Jo-Jo and then went to his “baby mother’s house.” He said that
he did not telephone Moore but that Moore called him and wanted to know where he was.
Leavy told Moore that “it’s hot over there” and that they could meet in North Memphis if
Moore still wanted to do the drug deal. Leavy did not talk with Moore again. He said that
Moore called him but that he did not answer his telephone.

       Leavy testified that the police arrested him later that day. He told the police he was not
involved in the shooting and did not tell them about Jo-Jo’s or the appellant’s involvement.
Leavy acknowledged that he lied to the police. Subsequently, he approached the State about
cooperating in this case. He said he decided to testify against the appellant because the

                                              -10-
appellant was incarcerated, so he no longer had to worry about his family’s safety. He said
that he, Jo-Jo, and the appellant did not plan to rob or kill Simmons on December 19 and that
the shooting occurred because everyone was nervous.

        On cross-examination, Leavy testified that Jo-Jo had long dreadlocks, and he
acknowledged that they were about the same length as Simmons’s dreadlocks. Defense
counsel showed Leavy a photograph of the crime scene, and he identified hair on the floor.
Defense counsel also showed Leavy two close-up photographs of two metal folding chairs in
the living room, but Leavy could not identify which chair he had been sitting in. However,
he recognized the location of his chair in a sketch of the scene made by Officer Garey. He
said that he did not think Moore would “lie on [him]” but that Moore was lying if Moore said
Leavy claimed Lotto was with him on December 19. He acknowledged that he and Lotto
were good friends but stated that Lotto was not present at the apartment that day.

       Leavy testified that he had never been to Simmons’s apartment before December 19.
He acknowledged that he often drove his girlfriend’s green Saturn and that they had two
children, ages three and six, at the time of trial. He said that the altercation with Simmons did
not involve a fist fight but was “more of just a tussle.” However, he acknowledged that
photographs of Simmons showed discoloration consistent with bruising on Simmons’s face.
He said that he did not see the fire in the apartment until “right before we pulled off” and that
he did not tell Moore the apartment was on fire. Leavy said he took the appellant’s statement
“you ain’t going to do nothing” as a threat that the appellant was going to shoot him if he did
not participate in shooting Simmons. He acknowledged that he did not usually use the word
“buttocks” and that he had reviewed his testimony with the State before trial.

        Leavy acknowledged that Jo-Jo was “still on the run from the charges” and denied
calling Jo-Jo from jail. He also denied that the mother of his children called Jo-Jo for him
while he was incarcerated and said that “[s]he wouldn’t even know the numbers.” He denied
threatening Ladarrius Woods, the roommate of the appellant’s brother, at gunpoint and telling
Woods to tell the appellant to “quit running his mouth about me.” Leavy said he told Woods
to “tell them [to] stop talking about my case, my case isn’t over with.” Leavy said that he did
not threaten Woods with a gun but that the appellant found out about the incident and “said
something about a pistol was involved” in order to get Leavy’s bond revoked.

       Cervinia Braswell, a special agent forensic scientist with the Tennessee Bureau of
Investigation (TBI), testified as an expert in firearms identification and comparison that she
compared the nine-millimeter bullet recovered from the apartment next door to the nine-
millimeter bullet recovered from Simmons’s right chest. The bullets had similar
characteristics but insufficient individual characteristics for a more conclusive identification.
However, they could have been fired from the same gun. Agent Braswell also examined a

                                              -11-
forty-five-caliber bullet recovered from Simmons’s left chest and the forty-five-caliber shell
casing recovered from the living room in apartment 6. She said that the maximum distance
for stippling was usually eighteen to twenty-four inches, meaning that a gun fired two feet
from a victim could produce stippling on the victim.

       Michael Stewart testified that he was the operations manager and keeper of records for
Cricket Communications and identified the December 19, 2008 cellular telephone records for
643-xxxx, 503-xxxx, and 314-xxxx. Without objection from the defense, the State introduced
the 643-xxxx records as those of Simmons’s cell phone; the 503-xxxx records as those of
Moore’s cell phone; and the 314-xxxx records as those of Leavy’s cell phone.2

       Stewart testified that Simmons’s records showed contact between his and Moore’s
phones at 12:22 a.m., 1:15 p.m, 1:30 p.m., 1:30 p.m., 1:35 p.m., 1:57 p.m., and 2:09 p.m.
Stewart acknowledged that the “longest” call occurred at 1:15 p.m. for one minute, eighteen
seconds. All of the calls after 1:15 p.m. were incoming calls and of very short duration, seven
seconds or less. Moore’s phone records showed the same calls between the two phones.
Moore’s records also showed contact between his and Leavy’s phones at 10:11 a.m., 10:11
a.m., 10:12 a.m., 10:15 a.m., 10:16 a.m., 10:39 a.m., 12:20 p.m., 1:30 p.m., 1:38 p.m., 1:41
p.m., and 1:42 p.m. The longest call occurred at 1:38 p.m. for two minutes, twenty-nine
seconds. Leavy’s phone records showed the same calls between his and Moore’s phones.
Leavy’s records also showed contact between his phone and a phone with number 273-xxxx
at 10:41 a.m., 10:50 a.m., 11:10 a.m., 11:39 a.m., 12:17 p.m., 12:37 p.m., and 12:40 p.m.
There was no contact between the two phones again until 4:25 p.m. Additional contact
occurred at 5:32 p.m., 8:09 p.m., 8:11 p.m., 8:20 p.m., and 8:21 p.m.

       On cross-examination, Stewart acknowledged that he could not determine from the
records whether the callers actually spoke to anyone. At the conclusion of Stewart’s
testimony, the State rested its case-in-chief.

       Twenty-two-year-old Courtneka Martin testified that in December 2008, she and Leavy
had one daughter, and Martin was pregnant with their son. Martin and Leavy lived together,
and Martin had a 2002 green Saturn that she let Leavy drive. Leavy was good friends with
Lotto and Jo-Jo. Leavy and the appellant also were friends, but Martin did not know Leavy
to “hang out” with the appellant. Leavy did not have a cellular telephone, so Martin would
call Lotto’s or Jo-Jo’s phones when she wanted get in touch with him. Martin said Lotto’s
number was 314-xxxx, and she identified Jo-Jo’s number as 463-xxxx.



        2
       According to the records, the name on the account for 643-xxxx was Erica Thomas; for 503-
xxxx was Jonathan Mulls; and for 314-xxxx was “unknown.”

                                               -12-
        Martin testified that she awoke on December 19, 2008, about 8:00 a.m. and that Leavy
was at home. Martin went back to sleep and awoke at 11:00 a.m., but Leavy was gone. She
tried to contact him between noon and 1:00 p.m. by calling Jo-Jo’s or Lotto’s phone but was
unable to speak with him. Leavy returned home just before 2:00 p.m. and stayed with their
daughter while Martin left to meet her mother. Martin returned home about 5:00 p.m., and
she and Leavy went to a Sonic Drive-In to get something to eat. Sometime that night, the
police arrested Leavy. Defense counsel showed Martin the cellular telephone records
introduced by the State as Leavy’s phone records, and Martin identified five calls made from
her phone to 314-xxxx on the night of December 19. The first call occurred at 10:36 p.m.,
and the five calls occurred over a span of about five minutes. Defense counsel asked why she
was calling 314-xxxx, and she said the appellant was in jail and had her “three-way that
number.” She said she had placed calls to 314-xxxx earlier that day because she was trying
to contact Leavy through Lotto.

       Martin testified that the next day, she went to the police department and gave an
interview. Leavy had told the police that he was with Martin all day on December 19, but
Martin told them Leavy was not with her all day. Martin testified that to her knowledge, she
had never been to the Essex House Apartments. She did not know if Leavy had been there.
She acknowledged that Leavy had been incarcerated for “quite some time,” that she was the
single mother of two children, and that Lotto had helped her financially while Leavy was in
confinement. She said that in 2008, Lotto did not have a job and drove a “white long car.”
Martin never heard Leavy say he was afraid of the appellant, and Martin never saw Leavy
with a gun. However, after Leavy was charged in this case, he was released on bond. Later,
the police supposedly found a gun on his person when they re-arrested him. Martin said she
no longer had regular contact with Leavy and last saw him the Friday before trial.

        On cross-examination, Martin testified that she did not know Leavy was dealing drugs
“until this came about.” She acknowledged that she may have given her statement to the
police on January 3, 2009, not the day after the shooting. She said that she thought Leavy and
the appellant were just friends and that she told the police she was afraid of the appellant.

       On redirect examination, Martin testified that she was sure Leavy returned home before
2:00 p.m. on December 19. Defense counsel showed Martin the phone records for 314-xxxx
again, and she acknowledged that the records showed contact between 314-xxxx, which was
Lotto’s phone, and 463-xxxx, which was Jo-Jo’s phone, at 11:14 a.m. on December 19.

       Christal Nelson testified that she dated the appellant in 2008 and 2009 and that the
appellant would pick her up in a white Jeep. One time, Nelson saw Janice Williams’s
employment badge in the Jeep. Nelson said that on February 13, 2009, she and the appellant
went to a nightclub. The next day, Valentine’s Day, the appellant telephoned Nelson. Three

                                             -13-
or four days later, Williams called Nelson from the appellant’s cell phone and was screaming
at Nelson. Williams called Nelson fifteen to twenty times, but Nelson did not answer her
phone.

        On cross-examination, Nelson testified that she did “[n]ot really” know the appellant
was dating or living with Williams. She acknowledged that Williams sounded mad during
the calls but that she did not feel threatened by Williams.

        Antonio Moore was recalled by the defense and testified that on December 19, 2008,
he first spoke with Mario Leavy between 10:00 and 11:00 a.m. Moore arrived at the
apartment complex about 1:15 p.m. After Claiborne Jefferson told him what had happened,
he left. On cross-examination, Moore acknowledged that he had identified 314-xxxx as
Leavy’s cell phone number. He said that Leavy called him from that number and that Leavy
answered when he called that number. He said he was aware of Leavy’s friendship with Lotto
but did not know Lotto let Leavy use Lotto’s phone.

       Latoya Palmer testified that she began dating the appellant “seriously” in early 2009.
On Valentine’s Day, the appellant took her to dinner and a nightclub, and she spent the night
with him. The next day, Palmer went to work but “met up” with the appellant about 4:00 p.m.
She said that she knew Janice Williams and that she had had a confrontation with Williams
over the appellant.

        Seventeen-year-old Antwanika Pegues testified that she was thirteen years old in 2008,
lived in the Essex House Apartments, and could see apartment 6 from her apartment “a little
bit.” On December 19, Pegues was home alone when she heard gunshots. She looked out the
window, saw smoke, and saw some men run out of the apartment and to a white, four-door
car. The car drove off, and Pegues did not get a good look at any of the men’s faces. She said
she had never seen the appellant before trial.

      On cross-examination, Peagues testified that when she looked out the window, she saw
smoke and “one person come down running [to] the car.” The man was wearing a black
mask, drove the car toward the complex exit, and stopped. Peagues said three or four more
men came down to the car. The men got into the car, and the car drove away.

       The appellant testified that in 2008, he and Leavy were “[a]ssociates through Lotto.”
The appellant had known both men his entire life but had a close relationship with Lotto,
whose real name was Jason Upshaw. The appellant said that Lotto drove a white four-door
Lincoln and had “his little thing he do” with drugs but that the appellant was “more into
hanging with my girl or girls.” Jo-Jo’s phone number was 463-xxxx, and Lotto and Leavy
shared the 314-xxxx phone. The appellant said the 314-xxxx phone was a “trap phone,”

                                             -14-
meaning that it was a cheap phone a person could “put minutes on” and throw away. The
appellant’s phone number was 273-xxxx. However, Williams changed the number often
because girls kept calling him.

       The appellant testified that on December 19, he was “broke” and “living off Janice
[Williams] and any female help.” He said that he did not have any money to participate in the
drug deal, that he did not kill Simmons, and that he was not present at the apartment. Days
after Simmons’s death, the appellant spoke with Jo-Jo on the telephone, and Jo-Jo told him
what had happened. Jo-Jo also told the appellant about the shooting when the appellant and
Christal Nelson were at the nightclub on February 13, 2009. Jo-Jo told the appellant that a
white Lincoln had been driven to the apartment complex on December 19.

        The appellant testified that in February 2009, he was seeing five women and that
Williams knew he was cheating on her. The appellant spent the night of February 13 with
Nelson and the night of February 14 with Latoya Palmer. He returned to Williams’s home on
the night of February 15. On the morning of February 16, Williams confronted him about
where he had been and punched him in the face. The appellant said he grabbed Williams “out
of instinct” and wrestled with her. The appellant carried a gun, a “38 revolver,” and began
looking for it so he could leave. In the process of looking for the weapon, he damaged some
items in Williams’s home because he was angry. Williams was on the telephone with her
sister, and her sister heard the commotion. The police were called, but the appellant was
never arrested. The appellant said that he and Williams used to argue every day but that the
incident on February 16 was the first time he had hit her and that he had never put a gun to
her head. The appellant said Williams had threatened to send him back to jail if he ever tried
to leave her.

        The appellant testified that after he was incarcerated for the gun charge mentioned by
Williams during her cross-examination testimony, Williams never told him to stop calling her.
In fact, Williams complained about his not calling her and “add[ed] minutes on the phone.”
Williams then learned that Palmer was pregnant and “got into it” with Palmer on the
telephone. Afterward, Williams wrote a letter to the appellant, telling him that it was
“payback time.” The appellant had revealed to Williams what Jo-Jo had told him about
Simmons’s death. He said that on the night of December 19, he was not pacing back and
forth, did not tell Williams to turn on the news, and did not speak with Lotto. He said that he
did not even know what had happened in the apartment until Jo-Jo told him a couple of days
later and that “the reason why I’m here today is because [Williams is] lying.” He said he did
not try to coerce or intimidate Williams regarding her testimony. He said that he did not know
Antonio Moore, that he did not shoot Simmons or threaten to shoot Leavy, and that he had
never been in a green Saturn.



                                             -15-
       On cross-examination, the appellant acknowledged that he was arrested in June 2009
and that he gave a statement to Lieutenant Leslie Curin. The appellant denied telling
Lieutenant Curin that he spent most of December 2008 in Chicago or “down at the casinos.”
He said he told her that he was at Williams’s home on the day of Simmons’s death. Williams
could not verify he was there, though, because Williams was at work. He said Williams
changed his cell phone number about once per week.

       The appellant acknowledged that on November 28, 2008, he was driving Williams’s
white Patriot and that the vehicle “got shot up.” He said a girl’s boyfriend shot the Patriot.
The appellant denied beating Williams or ransacking her house and said, “I treat all of my
women good.” During their relationship, the appellant lived in Williams’s home, drove her
car, and used her money to gamble in Tunica. He said he won at gambling a “majority of the
time” and bought her fancy jewelry and clothes. The appellant said that on February 16, 2009,
he overturned a couple of pieces of Williams’s furniture while he was looking for his gun but
that he “paid for them.” The appellant left Williams’s home on February 16 but returned a
couple of nights later. Williams advised the appellant that her sister had told the police that
the appellant may have been involved in a murder unrelated to this case. The appellant later
learned from Leavy that Williams had talked to the police about this case. The appellant said
Williams “took . . . some of the stuff that I told her Jo-Jo told me and just added me in there.”
He said he thought Jo-Jo told him about what happened on December 19 because Jo-Jo “feel
comfortable with me for some reason.” He said he was not surprised that Leavy’s girlfriend
was afraid of him because “Mario probably done told that girl anything.”

         On redirect examination, the appellant testified that when he spoke to Williams from
jail, he thought prosecutors were pressuring her. He said he was trying to help Williams and
give her legal advice. He said he told Lieutenant Curin that he was not involved in
Simmons’s death and that Jo-Jo told him about it. At the conclusion of the appellant’s
testimony, the defense rested its case.

       Lieutenant Leslie Curin of the MPD testified on rebuttal that she interviewed the
appellant on June 5, 2009. The appellant claimed that Jo-Jo had told him about the crimes.
Lieutenant Curin asked the appellant if the appellant was involved, and the appellant said no.
Lieutenant Curin said the appellant told her that he was in Chicago “or at the casino because
he was a professional gambler.” The appellant did not claim he was at Williams’s home. On
cross-examination, Lieutenant Curin testified that she was not the coordinator for this case
and that she did not investigate the appellant’s claims.

       At the conclusion of Lieutenant Curin’s testimony, the State rested its case, and the
jury convicted the appellant of conspiracy to possess with intent to sell more than 300 grams
of cocaine, a Class A felony, and attempt to possess more than 300 grams of cocaine with

                                              -16-
intent to sell, a Class B felony. The jury acquitted him of second degree murder, aggravated
arson, and employing a firearm during the commission of a dangerous felony. After a
sentencing hearing, the trial court sentenced him to forty years for conspiracy to possess
cocaine and twenty years for attempting to possess cocaine and ordered that he serve the
sentences consecutively for a total effective sentence of sixty years.

                                         II. Analysis

                                  A. Accomplice Instruction

        The appellant contends that the trial court erred by failing to give an accomplice
instruction for Antonio Moore because Moore “could have been convicted of both drug counts
charged in the indictment and thus, clearly was an accomplice.” The State argues that the
appellant has waived the issue because he failed to request the instruction and that, in any
event, any error was harmless. We conclude that the trial court did not err by failing to give
the instruction.

       At the conclusion of the appellant’s case, the trial court advised the parties that it was
going to give an accomplice instruction with regard to Mario Leavy and asked, “Anything
else?” The defense did not request an accomplice instruction for Antonio Moore. During the
charge, the trial court instructed the jury that Leavy was an accomplice and that accomplice
testimony had to be corroborated.

       A defendant has a “constitutional right to a correct and complete charge of the law.”
State v. Teel, 793 S.W.2d 236, 249 (Tenn. 1990). Accordingly, trial courts “should give a
requested instruction if it is supported by the evidence, embodies a party’s theory, and is a
correct statement of the law.” State v. Phipps, 883 S.W.2d 138, 150 n.20 (Tenn. Crim.
App.1994). “An accomplice is one who knowingly, voluntarily, and with common intent
participates with the principal offender in the commission of a crime.” State v. Bough, 152
S.W.3d 453, 464 (Tenn. 2004) (citing State v. Lewis, 36 S.W.3d 88, 94 (Tenn. Crim. App.
2000); Conner v. State, 531 S.W.2d 119, 123 (Tenn. Crim. App. 1975)). “[T]he test for
whether a witness is an accomplice is whether the witness could have been convicted of the
offense.” Id.

       In this case, there was no proof that Moore conspired to possess cocaine with the
appellant, Leavy, and Jo-Jo or that he attempted to possess cocaine with them. To the
contrary, the State’s witnesses, including Moore himself, testified that Moore already
possessed the cocaine and that he and the victim planned to sell it to Leavy, Jo-Jo, and the
appellant. Therefore, the accomplice instruction was not applicable to Moore, and the trial
court did not err by failing to give the instruction. In any event, the appellant has waived the

                                              -17-
issue because he failed to request the instruction. Id. at 465.

                                B. Sufficiency of the Evidence

        In a related argument, the appellant claims that the evidence is insufficient to support
the convictions because the only two witnesses to testify about the drug deal were Moore and
Leavy, accomplices whose testimony was uncorroborated. The State argues that the evidence
is sufficient. We have already determined that Moore was not an accomplice. Therefore, his
testimony did not require corroboration, and we will only address whether Leavy’s testimony
was sufficiently corroborated.

       On appeal, a jury conviction removes the presumption of the appellant’s innocence and
replaces it with one of guilt, so that the appellant carries the burden of demonstrating to this
court why the evidence will not support the jury’s findings. See State v. Tuggle, 639 S.W.2d
913, 914 (Tenn. 1982). The appellant must establish that no reasonable trier of fact could
have found the essential elements of the offense beyond a reasonable doubt. See Jackson v.
Virginia, 443 U.S. 307, 319 (1979); Tenn. R. App. P. 13(e). The State is entitled to the
strongest legitimate view of the evidence and all reasonable inferences which may be drawn
therefrom. See State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983). In other words,
questions concerning the credibility of witnesses and the weight and value to be given the
evidence, as well as all factual issues raised by the evidence, are resolved by the trier of fact,
and not the appellate courts. See State v. Pruett, 788 S.W.2d 559. 561 (Tenn. 1990).

       The appellant is correct in that “a conviction may not be based solely upon the
uncorroborated testimony of an accomplice.” State v. Stout, 46 S.W.3d 689, 696 (Tenn.
2001), superseded by statute on other grounds as stated in State v. Odom, 137 S.W.3d 572,
580-81 (Tenn. 2004). As our supreme court has explained,

              There must be some fact testified to, entirely independent of the
              accomplice’s testimony, which, taken by itself, leads to the
              inference, not only that a crime has been committed, but also that
              the defendant is implicated in it; and this independent
              corroborative testimony must also include some fact establishing
              the defendant’s identity. This corroborative evidence may be
              direct or entirely circumstantial, and it need not be adequate, in
              and of itself, to support a conviction; it is sufficient to meet the
              requirements of the rule if it fairly and legitimately tends to
              connect the defendant with the commission of the crime charged.
              It is not necessary that the corroboration extend to every part of
              the accomplice’s evidence. The corroboration need not be

                                               -18-
              conclusive, but it is sufficient if this evidence, of itself, tends to
              connect the defendant with the commission of the offense,
              although the evidence is slight and entitled, when standing alone,
              to but little consideration.

State v. Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994) (quoting State v. Gaylor, 862 S.W.2d 546,
552 (Tenn. Crim. App. 1992)) (brackets omitted), superseded by statute on other grounds as
stated in Odom, 137 S.W.3d at 580-81. “Whether sufficient corroboration exists is a
determination for the jury.” State v. Shaw, 37 S.W.3d 900, 903 (Tenn. 2001).

        Although the jury acquitted the appellant of second degree murder, aggravated arson,
and employing a firearm during the commission of a dangerous felony, the jury concluded that
he conspired to possess cocaine and that he attempted to possess cocaine with intent to sell.
The appellant claimed that he was not at the apartment on December 19, 2008. However,
Leavy testified that he picked up the appellant and Jo-Jo and that they went to the apartment
to buy one-half of a “key” from Simmons and Moore. Deijanea Cummings testified that the
shooting in apartment 6 occurred on the afternoon of December 19, Officer Tate testified that
he responded to the shots fired call at 1:40 p.m., and Courtneka Martin testified that Leavy
returned to their home about 2:00 p.m. The State introduced into evidence Leavy’s cell phone
records, and the records showed contact between Leavy’s and the appellant’s phones
numerous times on the morning of December 19. However, the contact inexplicably stopped
at 12:40 p.m., near the time of the shooting and fire, and did not resume until 4:25 p.m. We
conclude that Leavy’s testimony was sufficiently corroborated so that the evidence is
sufficient to support the appellant’s convictions for conspiracy to possess with intent to sell
more than 300 grams of cocaine and attempt to possess more than 300 grams of cocaine with
intent to sell.

       In any event, Leavy’s testimony was not the only evidence against the appellant. Janice
Williams testified that on December 19, the appellant confessed to her that he and some other
men were supposed to be “splitting a key,” that they went to an apartment to buy the drugs,
and that the “drug deal had went bad.” The next day, the appellant had Williams change his
cellular telephone number. Therefore, the evidence is sufficient to support the convictions.

                                C. Other Bad Act Testimony

        Next, the appellant contends that the trial court erred by allowing Janice Williams to
testify about the domestic violence incident that occurred on February 16, 2009, arguing that
the trial court made no finding that the incident occurred by clear and convincing evidence
and that the trial court allowed the testimony to rebut comments made by defense counsel
during her opening statement, not based on evidence elicited during the actual proof. The

                                              -19-
State argues that the trial court properly allowed the testimony. We conclude that the trial
court erred but that the error was harmless.

      During her opening statement, defense counsel said, “There is absolutely nothing like
a woman scorned. Ain’t nothing like it. This case is about just that.” She noted that no
physical evidence linked the appellant to the apartment and stated,

              This Janice Williams the State says, yeah, she was his girlfriend
              but you’re also going to hear from another girlfriend at the same
              time. And you’re going to hear testimony that those girlfriends
              got into it over Mr. Collins. One being late thirties, early forties.
              Mr. Collins at the time being in his twenties. And this other
              girlfriend in her twenties.

                      And you’re going to hear testimony that everything that
              happened happened in December of 2008 but this Janice
              Williams girlfriend, that person, that woman scorn[ed], never
              comes to the police. Never feels an obligation to even tell this
              story that somehow puts Mr. Collins in the story until August of
              2009. How many months is that past? Eight nearly. That’s what
              you’re going to hear.

                      You’re also going to hear testimony from the other
              girlfriend that there was an ultimatum that Ms. Williams gave
              Mr. Collins. Do you want her or do you want me? And that he
              made a choice. He wanted her. And conveniently within a
              matter of days, less than you can count on your hand, she goes
              waltzing down to MPD, oh, I got something to tell y’all. Let me
              tell y’all about my boyfriend and here she goes. And she gives
              an account. But the fact, one fact she left out, the one fact that
              she left out, proof will show you what that is, please pay
              attention. You will hear it for yourself.

                     ....

              But it’s going to boil down to exactly what [the State] told you,
              credibility. Do you believe Mario and do you believe Janice.

       Prior to Williams’s taking the stand, the State asked that it be allowed to question her
about the domestic assault, arguing that defense counsel had opened the door “as to why

                                              -20-
Janice Williams and how Janice Williams came into contact with the police and gave her
statement to the police about what Mr. Collins told her.” The State argued that defense
counsel had misled the jury and, therefore, that Williams should be allowed to testify that she
gave her first statement as a result of the domestic violence incident in which the appellant
beat her and ransacked her house. Defense counsel opposed the testimony because it would
be highly inflammatory and because the appellant was never convicted of a crime. The trial
court asked if the appellant had been charged or arrested. The State advised the court that the
appellant had been charged, and the appellant interjected, “No, I wasn’t. . . . A warrant was
was struck out for me.” The State then advised the court that it did not know if the appellant
had been charged and that it did not have a police report for the incident. The trial court asked
the State if there was any reason it “had to get into” the appellant’s beating Williams and
ransacking her house, and the State said it could limit her testimony but that “it needs to be
clear . . . Mr. Collins was the perpetrator, the alleged perpetrator in this and, you know, Ms.
Williams is the victim.”

       The trial court ruled that the State could question Williams about the incident, stating
that

              there is a perception out there now in the eyes of the jury that the
              only reason this woman came forward and ever talked to the
              police is because she got into an argument with another girlfriend
              and got, and got angry and came down and told the police all this
              information. That’s not the case if in fact the proof is after a
              domestic disturbance with Mr. Collins and the police talked to
              her about that, she says, by the way, he told me he killed
              somebody, that’s a whole lot different. A whole lot different.
              And I do think the State has a right to put that proof in.

                      ....

              I think that’s very material and very relevant in light of opening
              statements, so. I would like to have it framed in a fashion that .
              . . did the police respond to a domestic disturbance where you
              were the victim and Mr. Collins . . . was the alleged perpetrator,
              now and leave it at that, you know. If in fact he was never
              charged and she knows that, you know, I’ll leave it up to you to
              whether you want to introduce that or let [defense counsel]. But
              I’m going to let [defense counsel] explore that.

       During Williams’s direct testimony, the State asked if the police came to her home on

                                              -21-
February 16, 2009, and she answered yes. The State also asked if her sister had called the
police after Williams had reported to her sister that she had been the victim of a domestic
assault at the “hands” of the appellant, and Williams again answered yes. Williams testified
about giving her statement to the police but did not say anything further about the domestic
assault. On cross-examination, Williams revealed to the jury that while she and her sister
were talking on the telephone, her sister heard the appellant threaten her. Williams testified
that she “pressed charges” but that the appellant was never arrested and that they never went
to court.

        Our supreme court has stated that, generally, “questions concerning the admissibility
of evidence rest within the sound discretion of the trial court, and this Court will not interfere
in the absence of abuse appearing on the face of the record.” Pylant v. State, 263 S.W.3d 854,
870 (Tenn. 2008). Tennessee Rule of Evidence 404(b) provides that evidence “of other
crimes, wrongs, or acts is not admissible to prove the character of a person in order to show
action in conformity with the character trait.” Furthermore, because opening statements by
counsel are not evidence, such statements will not alone “open the door” for the prosecution
to introduce evidence of other crimes.                State v. Nicholas Todd Hilt, No.
E2007-00546-CCA-R3-CD, 2009 Tenn. Crim. App. LEXIS 392, at *46 (Knoxville, Jan. 7,
2009) (citing State v. Kevin Rudd, No. W2005-02814-CCA-R3-CD, 2007 Tenn. Crim. App.
LEXIS 725, at **16-17 (Jackson, Sept. 13, 2007)). In other words, opening statements by
one party “simply provide nothing for the [other party] to rebut.” State v. Nathan McKissack,
No. 01C01-9804-CC-00190, 1999 Tenn. Crim. App. LEXIS 149, at *19 (Nashville, Feb. 19,
1999). Thus, the trial court erred by ruling that defense counsel had “opened the door” to
direct testimony about the domestic assault.

        However, the trial court limited the State’s questioning of Williams so that Williams
only testified on direct examination that she had been the victim of a domestic assault by the
appellant. She did not elaborate on the incident. On cross-examination, Williams testified
that her sister heard the appellant threaten her, and she acknowledged that her sister did not
see the incident and that the appellant never went to court. We note that at the conclusion of
Williams’s direct examination testimony, the trial court instructed the jury that her allegations
of other bad acts “are simply being admitted as to how you want to weigh her testimony but
you are not to use them in any form or fashion against Mr. Collins in deciding whether he’s
guilty of not guilty of the events that we are trying today.” We generally presume that a jury
has followed the trial court’s instructions. See State v. Butler, 880 S.W.2d 395, 399 (Tenn.
Crim. App. 1994). We also note that prior to questioning Williams about the domestic assault,
defense counsel elicited from her that she was afraid of the appellant, that he became violent
in 2008, and that she failed to contact the police on December 20 because he had beaten her
and put a gun to her head previously. Therefore, we conclude that the trial court’s error was
harmless. See Tenn. R. App. P. 36(b).

                                              -22-
                                      D. False Testimony

        The appellant contends that he is entitled to a new trial because his conviction was
based, in part, on Mario Leavy’s false testimony. The State argues that the appellant is not
entitled to relief because he cannot show that Leavy gave false testimony at trial, specifically
that Lotto participated in the crime; that the State knew the testimony was false; or that, even
if Leavy lied about Lotto’s participation, the testimony was material or deprived him of a fair
trial. We agree with the State that the appellant is not entitled to relief.

        The appellant was represented by new counsel for his motion for new trial. At the
hearing on the motion, Rhonda Hooks testified for the appellant that she represented him at
trial. She said that after Antwanika Pegues testified, she heard one of the prosecutors, Ray
Lepone, say that “those eight years are off the table.” Hooks said that she had “no idea” what
he was talking about. She acknowledged that the State had not made an eight-year offer to
the appellant, and new counsel asked her, “[S]o who could he [have] been talking about other
than Mario Leavy?” Hooks answered, “You’re asking me to speculate on something that I
will not do.” She denied telling new counsel that she thought the prosecutor was referring to
Leavy and stated, “I never said to you then nor now that that’s who he referenced. I told you
specifically what that utterance was then and now.” Hooks said she never became aware that
the prosecution had learned Leavy testified falsely.

      New counsel called Mario Leavy to the stand. However, Leavy refused to testify,
invoking his Fifth Amendment right against compulsory self-incrimination.

       Assistant District Attorney General Paul Hagerman testified for the appellant that he
and Assistant District Attorney General Paul Lepone prosecuted the appellant. General
Hagerman acknowledged that he spoke with Leavy prior to Leavy’s testifying at trial and said
that Leavy never indicated Lotto participated in the crime. He said that he never became
aware after trial that Leavy had testified falsely but that “I think we all had our suspicions, me,
Mr. Lepone, the defense attorneys, the jurors, everybody, that Lotto may have been involved
but we never had any proof of that.” He said that if he had learned Leavy testified falsely, he
would have notified “defense counsel, the judge, everybody.” He said that Leavy “absolutely
did not” have an agreement with the State, that Leavy was to testify truthfully, and that “at
that point we’d take his truthful testimony in consideration.” General Hagerman refused to
speculate as to why Leavy had invoked his Fifth Amendment right at the hearing.

       Assistant District Attorney General Ray Lepone testified that he also prosecuted the
appellant at trial. He met with Leavy several times before trial, and Leavy’s lawyer, Ross
Sampson, was present during the meetings. He said that, at some point, Sampson “became
conflicted out” and withdrew as Leavy’s attorney. General Lepone said he did not offer a plea

                                               -23-
deal to Leavy. However, he said, “We tell every witness, every cooperating witness that if
they testify truthfully that they can expect consideration for that testimony.” General Lepone
said that Leavy “guaranteed us that Jason Upshaw, Lotto, was not there, we believed him. And
so at that point we moved forward with putting him on the witness stand.” General Lepone
then stated that “I never to this day know whether or not Lotto was there or not. If you’re
asking me if I got upset when I saw some possible evidence there may have been a fourth
person there, I don’t know if it’s Lotto, absolutely.” General Lepone said that he did not
suspect Leavy testified falsely but that “there was evidence presented that the Court heard, the
jury heard, that the little girl saw a fourth person there.” He said that Antwanika Pegues
“could have been mistaken” about a fourth person and that “[we just found that fact very
interesting during the trial as I’m sure the jury did.”

        General Lepone testified that during the trial, he and General Hagerman began to
suspect more people were involved than just the people named. Therefore, General Lepone
sent a text message to Rhonda Hooks, advising her that “if [the appellant] had cooperating
information of people that were not named in the trial that we might want to look at that
before his sentencing.” However, the prosecutors changed their minds and decided not to
speak with the appellant because “he’s a liar. He’s lied hundreds of times. . . . So we decided
we were not going to move forward with that. So I told Ms. Hooks we do not need to speak
to Mr. Collins.” General Lepone said the appellant later contacted, against his attorney’s
advice, a homicide detective and “confessed to being in the crime and then began to implicate
two attorneys as well.”

       Upon being questioned by the trial court, General Lepone testified that he never heard
Leavy admit to lying at trial but that “I believe his attorney said that now he wants to say Lotto
was there after the fact.” He stated that “all these witnesses keep adding facts, taking facts
away, [so] we never had any proof during the trial that Lotto was there” and that “as we sit
here today the State can’t tell you whether or not Lotto was present or not or whether or not
Mario Leavy actually lied at the trial.”

       The trial court found that it had no proof Leavy gave false testimony at trial, stating
that “everybody suspects that it was false but there’s no proof that it was false.” Regarding
the materiality of Lotto’s being present during the crimes, the trial court stated,

              I’m still not sure that I find how that would be material to the fact
              of who was involved in the conspiracy to purchase the drugs.
              There’s nothing that was indicated in the trial, that I recall, that
              Lotto or Mr. Upshaw was purchasing drugs or was a part of the
              conspiracy.



                                               -24-
              I fail to see how that fact whether he was present or whether he
              was not present would alter the verdict of the jury based upon the
              proof that we’ve heard. There was nothing that indicated that
              anything other than the three people who were present inside that
              apartment, three or four people that were present inside that
              apartment were there to buy drugs. I mean, that was the -- that
              part of the proof was consistent from everybody. And so I don’t
              think whether or not people speculate that Lotto, Mr. Upshaw,
              was present or not present would have effected or changed the
              verdict of this jury.

       As our supreme court has explained,

              The test for granting a new trial in cases involving recanted
              testimony as newly discovered evidence is based on the
              following criteria: A new trial may be granted because of
              recanted testimony when (1) the trial judge is reasonably
              well-satisfied that the testimony given by a material witness was
              false and that the new testimony is true; (2) the defendant was
              reasonably diligent in discovering the new evidence, was
              surprised by false testimony, or was unable to know of the falsity
              until after the trial; and (3) the jury might have reached a
              different conclusion had the truth been told. State v. Hostler, 193
S.W.3d 476, 494 (Tenn. 2006) (citing State v. Dixon, 983 S.W.2d
661, 666 (Tenn. 1999)).

State v. Crows, No. M2009-02194-CCA-R3-CD, 2010 Tenn. Crim. App. LEXIS 591, at
*22-23 (Nashville, July 16, 2010). “The decision as to whether to grant a motion for new trial
on the basis of newly discovered evidence lies within the sound discretion of the trial court.”
Id. at *23.

       Initially, we note that Leavy refused to testify at the motion for new trial hearing and
has never recanted his testimony. In any event, the first and third prongs of the test have not
been satisfied because the trial court was not reasonably well-satisfied that Leavy’s testimony
was false or that the jury might have reached a different conclusion if Leavy had testified that
Lotto was present during the crimes. We agree with the trial court. None of the trial attorneys
involved in the case could say that Leavy’s testimony was false. Furthermore, even if Lotto
was present at the apartment on December 19, his presence did not exculpate the appellant
from being involved in the drug deal. The jury heard Pegues’s testimony that she saw three
or four men run to the car after the driver, and the jury’s decision to acquit the appellant of

                                              -25-
second degree murder, aggravated arson, and employing a firearm during the commission of
a dangerous felony convinces us that it carefully considered the evidence in this case.
Therefore, we agree with the trial court that the appellant is not entitled to relief on this issue.

                                  E. Consecutive Sentencing

        Finally, the appellant contends that consecutive sentencing was improper because the
trial court made insufficient findings regarding the Wilkerson factors. The State argues that
the trial court correctly ordered consecutive sentencing. We agree with the State.

        At the appellant’s April 4, 2012 sentencing hearing, Sergeant Mundy Quinn of the
MPD testified for the State that sometime in March 2012, the appellant asked to speak to
someone in the Homicide Bureau. Sergeant Quinn had been looking for Jo-Jo, whose real
name was Quinton Leaverson. On March 17, the appellant was brought to the Bureau and
spoke with Sergeant Quinn. He told the officer that he had information about two homicides.
Specifically, he told Sergeant Quinn that Jo-Jo and a woman named Latrisha or Latrice Jones
were dead and that Lotto had told the appellant that Lotto killed them. Sergeant Quinn asked
why Lotto had told him about the killings, and the appellant said, “[B]ecause Ross Sampson
and Tyrone Paylor who is Lotto’s uncle is an attorney and that they told them that Jo-Jo would
not hold up and that the female overheard them talking about a homicide and that’s why he
was -- they were killed.” The appellant also told Sergeant Quinn about Simmons’s death,
stating that he and Lotto went to apartment 6 to check on Leavy and Jo-Jo, that Jo-Jo panicked
and started fighting with Simmons over the gun, and that the appellant shot Simmons. The
appellant told the officer that Simmons “was still moving,” so the appellant walked over to
Simmons and shot him again. The appellant then cleaned up and set fire to the apartment and
Simmons. Sergeant Quinn acknowledged that, based on what the appellant told him, most of
Leavy’s trial testimony was true.

        On cross-examination, Sergeant Quinn testified that he was the coordinator for this
case but did not testify at trial. Sergeant Quinn was not present in the courtroom during the
trial and did not hear any of the witnesses’ testimony. He obtained his information about the
case from the investigation. The appellant’s March 17 interview was not recorded. Sergeant
Quinn said that he never found a missing person report for Jo-Jo or Jones and that he was no
longer looking for Jo-Jo because he did not have enough evidence to charge Jo-Jo with a
crime. Sergeant Quinn did not investigate the appellant’s claim regarding Sampson and
Paylor.

      The appellant gave a statement in his own behalf, stating that he had made a lot of
wrong decisions but that he had never harmed an innocent person. He stated that his attitude
was “cocky” but that people did not understand “the logic behind it” and that “I’m so

                                               -26-
misunderstood I get put into a category where I’m a monster.” He said that he had accepted
responsibility for his past crimes but that he did not commit the crimes in this case. He stated
that his codefendant and Williams lied at trial, that he did not want to be in prison forever, and
that “by God’s grace I’m going to get out.”

       The State introduced the appellant’s presentence report into evidence. According to
the report, the then twenty-seven-year-old appellant was single with one daughter, whom he
had never met. In the report, the appellant stated that he dropped out of school after
completing the seventh grade, that he earned his GED while in federal prison, and that he had
never been affiliated with a gang. The appellant reported that he had no health problems but
that he began using crack cocaine when he was eleven years old and methamphetamine and
marijuana two years later. He stated that his drug use “evolved to using whatever he could
get every day.” The appellant stated that he worked for McEwin’s restaurant in 1999, and the
preparer of the report verified his employment. The appellant reported no other employment.
The report showed that the appellant had four prior convictions of simple assault, two prior
convictions of harassment, two prior convictions of misdemeanor vandalism, and single
convictions of felony aggravated assault, felony possession of drugs, and joyriding. The
appellant also had a federal conviction of being a felon in possession of a firearm. The State
submitted documentation to the trial court, showing that in 2000, the appellant was
adjudicated delinquent of aggravated robbery, aggravated burglary, and burglary.

        The trial court applied enhancement factor (1), that “[t]he defendant has a previous
history of criminal convictions or criminal behavior, in addition to those necessary to establish
the appropriate range,” and gave the factor great weight. Tenn. Code Ann. § 40-35-114(1).
The trial court also applied enhancement factors (5), that “[t]he defendant treated, or allowed
a victim to be treated, with exceptional cruelty during the commission of the offense,” and (6),
that “[t]he personal injuries inflicted upon . . . the victim was particularly great,” stating that
although the jury acquitted the appellant of killing Simmons, “the victim in this case died as
a result of the actions of the conspirators.” Tenn. Code Ann. § 40-35-114(5), (6). The trial
court applied enhancement factor (9), that the defendant possessed or employed a firearm
during the offense, finding that “[the jury] found that he was a part of the conspiracy and a
firearm was used in the death of the victim . . . and again arguing criminal responsibility I
think Mr. Collins could be held accountable for that.” See Tenn. Code Ann. § 40-35-114(9).
Finally, the trial court applied factors (10), that “[t]he defendant had no hesitation about
committing a crime when the risk to human life was high,” noting that a family lived next
door to the location of the drug deal; (12), that “[d]uring the commission of the felony, . . . the
actions of the defendant resulted in the death of . . . a victim . . . other than the intended
victim”; and (16), that “[t]he defendant was adjudicated to have committed a delinquent act
or act as a juvenile that would constitute a felony if committed by an adult.” Tenn. Code Ann.
§ 40-35-114(10), (12), (16). The court applied no mitigating factors.

                                               -27-
       The trial court noted that the appellant was a Range II, multiple offender and sentenced
him to forty years for conspiracy to possess with intent to sell more than 300 grams of cocaine
and twenty years for attempt to possess more than 300 grams of cocaine with intent to sell,
the maximum sentences in the range for Class A and B felonies. See Tenn. Code Ann. § 40-
35-112(b)(1), (2).

        Regarding consecutive sentencing, the trial court considered the appellant’s admission
to Sergeant Quinn about his role in Simmons’s death and setting the fire. The trial court
found the appellant to be “a dangerous offender whose behavior indicates little or no regard
to human life and no hesitation about committing a crime in which the risk to human life was
high.” Tenn. Code Ann. § 40-35-115(b)(4). The trial court stated that the “circumstances
surrounding this offense are very aggravated. Somebody died and the apartment was caught
on fire. Innocent people were put at risk.” The trial court also stated that society needed to
be protected from the appellant because he “has an unwillingness to lead a productive life”
and because “he’s been involved in the criminal justice system, by his own statement, for you
know, twenty years.” The trial court also applied consecutive sentencing on the basis of the
appellant’s extensive criminal history. See Tenn. Code Ann. § 40-35-115(b)(2).

        “[S]entences imposed by the trial court within the appropriate statutory range are to be
reviewed under an abuse of discretion standard with a ‘presumption of reasonableness.’” State
v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012). Furthermore, “the appropriate standard of
appellate review for consecutive sentencing is abuse of discretion accompanied by a
presumption of reasonableness.” State v. James Allen Pollard, ___ S.W.3d ___, No.
M2011-00332-SC-R11-CD, 2013 Tenn. LEXIS 1011, at **19-20 (Nashville, Dec. 20, 2013).
In conducting its review, this court considers the following factors: (1) the evidence, if any,
received at the trial and the sentencing hearing; (2) the presentence report; (3) the principles
of sentencing and arguments as to sentencing alternatives; (4) the nature and characteristics
of the criminal conduct involved; (5) evidence and information offered by the parties on
enhancement and mitigating factors; (6) any statistical information provided by the
administrative office of the courts as to sentencing practices for similar offenses in Tennessee;
(7) any statement by the appellant in his own behalf; and (8) the potential for rehabilitation
or treatment. See Tenn. Code Ann. §§ 40-35-102, -103, -210; see also Bise, 380 S.W.3d at
697-98. The burden is on the appellant to demonstrate the impropriety of his sentence. See
Tenn. Code Ann. § 40-35-401, Sentencing Comm’n Cmts.

      In determining a specific sentence within a range of punishment, the trial court should
consider, but is not bound by, the following advisory guidelines:

                     (1) The minimum sentence within the range of punishment
              is the sentence that should be imposed, because the general

                                              -28-
              assembly set the minimum length of sentence for each felony
              class to reflect the relative seriousness of each criminal offense
              in the felony classifications; and

                     (2) The sentence length within the range should be
              adjusted, as appropriate, by the presence or absence of mitigating
              and enhancement factors set out in §§ 40-35-113 and 40-35-114.

Tenn. Code Ann. § 40-35-210(c).

         Although the trial court should consider enhancement and mitigating factors, the
statutory enhancement factors are advisory only. See Tenn. Code Ann. § 40-35-114; see also
Bise, 380 S.W.3d at 701; State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). Our supreme
court has stated that “a trial court’s weighing of various mitigating and enhancement factors
[is] left to the trial court’s sound discretion.” Carter, 254 S.W.3d at 345. In other words, “the
trial court is free to select any sentence within the applicable range so long as the length of
the sentence is ‘consistent with the purposes and principles of [the Sentencing Act].’” Id. at
343. “[A]ppellate courts are therefore left with a narrower set of circumstances in which they
might find that a trial court has abused its discretion in setting the length of a defendant’s
sentence.” Id. at 345-46. “[They are] bound by a trial court’s decision as to the length of the
sentence imposed so long as it is imposed in a manner consistent with the purposes and
principles set out in sections -102 and -103 of the Sentencing Act.” Id. at 346.

       Although not raised by the appellant, we note that the jury’s acquitting him of second
degree murder and employing a firearm during the commission of a dangerous felony
precluded the trial court’s application of enhancement factors (5), (6), and (12) regarding the
victim’s death and factor (9) regarding the possession of a firearm. Nevertheless, the trial
court properly applied enhancement factor (1) for the appellant’s previous convictions, factor
(10) for his having no hesitation about committing a crime when the risk to human life was
high, and factor (16) for his being adjudicated delinquent as a juvenile for acts that would
constitute a felony as an adult. The trial court’s proper application of three enhancement
factors, one of which the trial court gave great weight, justified the forty- and twenty-year
sentences.

        As to consecutive sentencing, the trial court found that the appellant’s extensive
criminal history justified consecutive sentencing. We agree, and that factor alone justifies
consecutive sentencing. In any event, the trial court also found the appellant to be a
dangerous offender. Our case law clearly reflects that in order to impose consecutive
sentencing based upon finding that a defendant is a dangerous offender, a court must also find
that “(1) the sentences are necessary in order to protect the public from further misconduct by

                                              -29-
the defendant and [that] (2) ‘the terms are reasonably related to the severity of the offenses.’”
State v. Moore, 942 S.W.2d 570, 574 (Tenn. Crim. App. 1996) (quoting State v. Wilkerson,
905 S.W.2d 933, 936, 938 (Tenn. 1995)); see also State v. Lane, 3 S.W.3d 456, 461 (Tenn.
1999).

        In this case, the trial court specifically addressed the Wilkerson factors and found that
consecutive sentencing was necessary to protect the public from the appellant and that
consecutive sentencing reasonably related to the severity of the offenses because the
circumstances surrounding the offenses were “very aggravated,” someone died during the
drug deal, the apartment was set on fire, and innocent people in the apartment building were
put at risk. Therefore, we conclude that the trial court did not abuse its discretion by ordering
consecutive sentencing based on the appellant’s being a dangerous offender.

                                       III. Conclusion

       Based upon the oral arguments, the record, and the parties’ briefs, we conclude that no
reversible error exists in this case and affirm the judgments of the trial court.


                                                     _________________________________
                                                     NORMA McGEE OGLE, JUDGE




                                              -30-